On September 9, 1909, during a purported term of the County Court of Wagoner County sitting at Coweta, the petitioner was convicted of a misdemeanor. Being imprisoned in the county jail of that county under a commitment issued upon said judgment, he has applied for a writ of habeas corpus, seeking thereby to be discharged from such imprisonment. He contends that his trial was had at a time when no lawful term of the County Court of Wagoner County could be held at Coweta, and that the trial and judgment were therefore void. This case is identical in all respects with the case entitled, "In re Walter James, No. A-881", infra,
decided at this term of this court, wherein it was held that the August term of the County Court of Wagoner County should have convened at Coweta on August 2, 1909, and could have continued in session only three weeks. It therefore follows that this petitioner was tried at a time when no lawful session of the County Court of Wagoner county could be held at Coweta, and the petitioner's trial and the judgment rendered against him were null and void.
It is therefore ordered that the petitioner be discharged from custody under the alleged judgment rendered against him, and that he be held to bail for his appearance for trial upon this charge in due course. *Page 102